Citation Nr: 1600028	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for internal hemorrhoids with external scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel board hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The following development is necessary in order to thoroughly and properly review the Veteran's claim.

A review of the record shows that the Veteran never received a VA examination for hemorrhoids.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Medical documents from August 2002 and August 2008 confirm a current diagnosis of internal hemorrhoids.  The Veteran has given lay evidence, including extensive testimony in his May 2015 hearing, of an in-service incident where he fell into a pit trap and damaged his rectum on a sharpened spike.  Because his recent medical treatment records note external scarring, there is an indication that the current condition may be associated with the incident from service, but there is insufficient competent medical evidence on file for the Board to determine whether the Veteran's current hemorrhoids are related to the incident of service.  Because of this, the Board must seek a VA examination and opinion regarding etiology.

In the Veteran's May 2015 hearing testimony, the Veteran also referred to medical records from the late 1970s from a VA facility in West Orange, New Jersey.  The Veteran and his representative indicated that they had attempted to obtain the records, but that the records were unavailable.  While the case is on remand, an attempt must be made to obtain these records, and any additional VA records which exist but have not been associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for hemorrhoids or any related condition. An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of any pertinent medical records identified which have not been previously secured, to specifically include all VA medical records from West Orange, New Jersey, from 1970 to 1980. The Veteran may also submit the records himself. If, after making reasonable efforts to obtain these records, the records are not obtained, notify the Veteran and identify the specific records not obtained; briefly explain the efforts made to obtain the records; describe any further action to be taken with respect to the claim; and inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's hemorrhoids, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay testimony from his May 2015 examination regarding in-service damage to his rectum.  The examiner is also admonished that some of the Veteran's service treatment records may have been destroyed, and their absence shall not weigh against the Veteran.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




